Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 12 and 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang et al. Pub. No. US 2010/0048252 A1 [Kang].
1.  Kang discloses a mobile terminal [Fig. 9A] comprising: a display located at a first side of the mobile terminal [151a] and a second side of the mobile terminal facing the first side [Fig. 9B, 151b]; and a controller [Fig. 1, 180], wherein the controller is configured to: display content related to a first application at a first area of the display located at the first side [Fig. 6 display operation screen], the content related to the first application including at least one sub-content [S402 objects]; identify one or more sub-contents of the at least one sub-content when a first input related to the one or more sub-contents is received [S406 where touch and drag is an input] on an area where the content related to the first application is displayed [on screen including operation screen]; and display at least a portion of the identified one or more sub-contents at a second area of the display located at the second side [S408].
2.  Kang discloses wherein when a pose of the mobile terminal corresponds to a predetermined range [¶ 58 slider-type for instance], the controller is further configured to display at least a portion of the one or more sub-contents at the second area of the display located at the second side [Fig. 6, S408].
 12.  Kang discloses wherein, in response to the first input, the controller is further configured to omit displaying of the one or more sub-contents at the first area or display another content at the first area [Fig. 7, S436].
14.  Kang discloses wherein the one or more sub-contents are moved at the display located at the first side based on reception of the first input [Fig. 4 video display].
15.  Kang discloses wherein, in response to the second area being located at the first side [Fig. 6 to-be-dragged object area eventually located on second display], the controller is further configured to display at least a portion of the one or more sub-contents at the display located at the first side [to-be-dragged object].
16.  Kang discloses wherein when the mobile terminal is in a locked state, or when the display located at the first side is an activated state [Fig. 6, S400], the controller is further configured to display, at the display located at the second side, at least one of the one or more sub-contents [S408], recommended sub-content associated with the one or more sub-contents, or predetermined advertisement content.
17.  Kang discloses wherein the display includes: a flexible display having a side located between the first side and the second side of the mobile terminal and wound around one side of the mobile terminal [¶ 58 folder-type device], and wherein a size of the flexible display that is located at the first side is changed based on a control of the controller [where this must occur].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 8 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Waldman et al. Pub. No. US 2014/0189515 A1 [Waldman].
3.  Kang is silent on wherein the at least one sub-content includes a plurality of sub-contents.  However Waldman teaches a plurality of sub-contents as required by the claim [see Fig. 24a for instance].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kang with Waldman as required by this claim, since such a modification improves the functionality of the device.  Kang in view of Waldman teaches wherein when the first input corresponds to a predetermined input, the controller is further configured to identify the plurality of sub-contents in response to the first input being received [where this must occur in the modified invention].
8.  Kang is silent on wherein when a second input corresponding to a keyword related to the one or more sub-contents is received, the controller is further configured to display, at the display located at the first side, recommended sub-content selected based on the keyword.  However Waldman teaches using keywords to display content as required by this claim [Fig. 24a for instance].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kang with Waldman as required by this claim, since such a modification allows for better content scanning. 
13.  Kang discloses wherein the content related to the first application includes video content [Fig. 8A].  Kang is silent on wherein the at least one sub-content includes advertisement content that is inserted in at least a portion of a period of time before a playback time of the video content, during the playback time or after the playback time, and displayed.  However Waldman teaches such features [Fig. 15 for instance].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kang with Waldman as required by this claim, since such a modification improves the functionality of the device. 

Claims 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang.
4.  Kang is silent on wherein the controller is further configured to display recommended sub-content associated with the one or more sub-contents at a third area of the display located at the second side.  However there are a finite number of locations to display content.  A third area is one such location.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kang as required by this claim, since “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1390 (U.S. 2007). 
5.  Kang is silent on wherein the one or more sub-contents are provided by the first application, and wherein the recommended sub-content is acquired from a server related to the mobile terminal based on a keyword corresponding to the one or more sub-contents.  However the examiner takes official notice that it is notoriously old and well known in the art to acquire content from a server based on a keyword as required by the claim.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kang as required by this claim, since such a modification improves the functionality of the device. 
 6.  Kang is silent on wherein commission information is determined based on a period of time during which the recommended sub-content is displayed.  However it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kang as required by this claim, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (CCPA 1955).  Moreover, in the absence of any criticality (i.e., unobvious and/or unexpected result(s)), the parameter set forth above would have been obvious to a person having ordinary skill in the art, In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
7.  Kang is silent on wherein the controller is further configured to determine commission information related to the first application based on a period of time during which the one or more sub-contents are displayed, and determine commission information related to the mobile terminal based on a period of time during which the recommended sub-content is displayed.  However it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kang as required by this claim, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (CCPA 1955). 

Allowable Subject Matter
Claims 21-23 are allowed.
Claims 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Arguments [02/04/22] are fully considered but are not persuasive.  
Applicant argues that Kang does not teach the “display content…” and “identify one or more…” limitations of claim 1.  As detailed above, the operation screen is considered display content related to a first application with the sub-content being objects disclosed by Kang in, for instance, Fig. 6.  As for the input related to the contents being received, it is the touch and drag function. Applicant argues that Kang does not disclose identification of sub-content.  The identification is the determination of the touch and drag function.  The examiner disagrees that it is not analogous because touch and drag is reasonably considered an input.
The rejection is maintained and the action is made final.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO POLO whose telephone number is (571)270-7613. The examiner can normally be reached Mon-Fri 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571) 272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gustavo Polo/              Primary Examiner, Art Unit 2694